Citation Nr: 1615807	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a combined rating in excess of 30 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to April 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. It is now in the jurisdiction of the RO in Winston-Salem, North Carolina.

In May 2012, the Board remanded the issue of entitlement to a rating in excess of 10 percent for internal derangement of the right knee for further development. In February 2013, the Appeals Management Center (AMC) granted service connection and a separate 20 percent rating for residuals of a right knee torn meniscus.

In January 2014, the Board limited the issue of entitlement to a rating in excess of 10 percent for internal derangement of the right knee, and denied the appeal. The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court), and in August 2014, the Court remanded the matter to the Board for further action. In October 2014, the Board remanded the issue to the RO for additional development.

The RO issued a supplemental statement of the case (SSOC) in February 2015, which explains that the Veteran has two separate ratings for his right knee disability: a 20 percent rating contemplating both (1) dislocated semilunar cartilage under Diagnostic Code (DC) 5258 and (2) limitation of flexion to no more than 30 degrees under DC 5260, and a separate 10 percent rating contemplating limitation of extension to no further than 10 degrees under DC 5261. 

In July 2015, the Board recharacterized the issue on appeal as it appears on the cover page to contemplate the entirety of the Veteran's service-connected right knee disability, and remanded the issue for further development and adjudicative action. In December 2015, the RO issued a SSOC, which continued to deny the claim. The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1. The Veteran does not have a right knee semilunar cartilage disability manifested by frequent episodes of "locking", pain, and effusion into the joint.

2. At worst, the Veteran's right knee disability has been shown to be manifested by limitation of flexion limited to 20 degrees and right knee extension limited to 10 degrees. 


CONCLUSION OF LAW

The criteria for a rating in excess of separate 20 and 10 percent ratings (combined for a 30 percent rating) for the service-connected right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA notice requirements apply to all elements of a claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). The Veteran filed his claim for an increased rating in October 2006. He was provided with the relevant VCAA notice in January 2007, prior to the initial adjudication of his claim in July 2007. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records. Additionally, the Veteran was afforded VA medical examinations in January 2007, June 2012 and January 2015 in response to his claim.  The claims file also includes VA treatment records, to include from the VA Medical Center in Richmond.

In accordance with the July 2015 Board remand, the RO sent a letter to the Veteran requesting outstanding private treatment records, dates of VA treatment, a written description of the details of his right knee disability, and statements from any witnesses. See the November 2015 VA letter. The RO also obtained additional private treatment records. In December 2015, the RO issued a SSOC. The agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to Assis. Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

The Board has also reviewed the VA examinations of record.  In the July 2015 remand, the Board detailed the issues in prior VA examinations and the conclusions from a prior JMR.  The remand was predicated on an attempt to seek additional development in an effort to seek evidence that would support higher ratings and to provide evidence in response to the findings of the last VA examination.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015). 

Merits of the Increased Rating Claim

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 	
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 	
1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

As relevant to orthopedic disabilities, the Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of a veteran undertaking the motion. Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 	
38 C.F.R. § 4.40 .

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 	
32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14. However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record. After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377

The Veteran contends that his service-connected right knee disability is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability ratings currently assigned. Specifically, the Veteran contends that his right knee disability manifests in severe flare-ups, recurrent pain, swelling, and weakness that has resulted in difficulty tolerating prolonged weight bearing, and disturbance of locomotion and interference with standing.

The Veteran's right knee disability is currently rated as 10 percent disabling under the hyphenated DC 5260-5010 as traumatic arthritis with residual limited flexion due to painful movement, and 20 percent disabling under DC 5258. See 38 C.F.R. 	
§ 4.71a. Arthritis under DC 5010 is to be rated on limitation of motion of the affected part as degenerative arthritis (DC 5003).

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a. 

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees. A 10 percent rating is warranted for flexion limited to 45 degrees. A 20 percent rating is warranted for flexion limited to 30 degrees. A 30 percent rating is warranted for flexion limited to 15 degrees. 38 C.F.R. § 4.71a.

DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees. 38 C.F.R. § 4.71a. 

Under DC 5258, the maximum 20 percent disability rating is assigned where there is evidence of dislocated semilunar cartilage (meniscus) with frequent episodes of "locking," pain, and effusion in the joint. 38 C.F.R. § 4.71a.

The standardized description of joint measurements is provided in Plate II under 	
38 C.F.R. § 4.71a (2015). For VA purposes, Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension. 38 C.F.R. § 4.71, Plate II (2015).

The Board notes that separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint. See VAOPGCPREC 9-2004. Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DC 5003-5010 and DC 5257 (or under DC 5258-9) without violating the prohibition of pyramiding of ratings. It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a disability rating in excess of 30 percent is not warranted for the Veteran's right knee disability.

The Veteran underwent a VA examination in January 2007. The examination report indicates the range of motion of the right knee as flexion limited to 110 degrees, with pain. His extension was limited to 0 degrees. The report notes that after repetitive use, joint function is additionally limited by pain; however, it is not limited by fatigue, weakness, lack of endurance or incoordination. X-ray of the right knee showed degenerative arthritic changes. The anterior and posterior cruciate ligaments stability test of the right knee is within normal limits and the medial and lateral collateral ligaments stability test of the right knee is also within normal limits. At the time of the examination, the Veteran reported constant aching, sharp and cramping pain that traveled up and down his right leg.

Upon VA examination in June 2012, the Veteran's right knee flexion was limited to 90 degrees, with no objective evidence of painful motion. His extension was limited to 10 degrees, with no objective evidence of painful motion. After repetitive use testing, there was no change in flexion; however, post-test extension was limited to 0 degrees. The examiner noted that the Veteran had less movement than normal, incoordination, impaired ability to executed skilled movements smoothly, deformity, disturbance of locomotion, interference with sitting, standing and weight bearing, and tenderness or pain. The muscle strength, anterior instability, posterior instability, and medial-lateral instability test results were all normal. There was no evidence of patellar subluxation or dislocation. The examiner noted that the Veteran has a meniscal tear in his right knee. He also noted that the Veteran constantly uses a knee brace as a normal mode of locomotion. The Veteran reported that he has trouble with prolonged standing, walking, marching and running. He additionally reported that prolonged sitting causes knee pain. 

Another VA examination was performed in January 2015. The examination report noted the Veteran's report of severe flare-ups that occur every 5-6 days and last for a "couple of days." Flexion was limited to 20 degrees and extension was limited to 10 degrees. Repetitive use testing did not result in additional loss of range of motion. The Veteran had functional loss and/or functional impairment of the right knee including pain, weakness, lack of endurance, incoordination and weight bearing. Pain with weight bearing and tenderness or pain on palpation of the joint or associated soft tissue was detected. Muscle strength for right knee flexion and extension was normal at 5/5. Joint stability was normal on all tests. There was no evidence of a history of recurrent patellar subluxation or dislocation. Use of a cane and a right knee brace was noted. The Veteran's statement that he used to work as a truck driver and did maintenance work was also noted. This examination report noted that the Veteran did not currently or previously have a meniscus condition. 

Also of record are VA and private treatment records related to the Veteran's right knee condition. These records do not paint a substantively different disability picture from that shown by the VA examination reports during the appeal period.

After review of all the lay and medical evidence, the Board finds that the Veteran's right knee disability has been manifested by limitation of range of motion both in flexion and extension.  Although cognizant that the Veteran's has been rated under DC 5258, the Board finds that this factual scenario does not lead to three separate ratings being warranted.  Considering the rating criteria and the evidence of record, to provide another rating based on limitation of motion in flexion and for cartilage symptoms would be impermissible pyramiding as compensation would be provided twice for overlapping symptoms.  See 38 C.F.R. § 4.14.  That is, the 20 percent rating contemplates the limitation of flexion and 10 percent the limitation of extension.  The Veteran has previously been informed that these are the bases for the separate rating.  See February 2015 SSOC.  Further in this regard, the June 2012 examiner indicated that the Veteran had a right meniscal tear; however, there were no frequent episodes of joint locking, pain or effusion noted. Neither the February 2007 nor the January 2015 VA examinations, reported a current or prior meniscus condition. Furthermore, none of the treatment records indicate a meniscus condition. However, the medical evidence does indicate that the Veteran's arthritis, due to trauma, substantiated by X-ray findings includes limitation of flexion and limitation of extension. As indicated above, limitation of flexion is evaluated under DC 5261. 

The weight of the evidence is against finding that manifestations of the right knee disability more closely approximates the criteria for a higher rating. During the rating period, right knee extension is at worst, limited to 10 degrees, which is rated at 10 percent disabling. See DC 5261. His right knee flexion is at worst, limited to 20 degrees, which is rated at 20 percent disabling. See DC 5260. A higher rating is not warranted for limitation of flexion unless flexion is limited to 15 degrees or less. Id. 

There is no indication that pain, due to the Veteran's service-connected right knee disability has caused functional loss greater than that contemplated by the 30 percent rating assigned. The degree of limitation of motion is contemplated in the current rating. Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher rating.  In this regard, the Board highlights that in the July 2015 remand the Board directed development tailored toward obtaining evidence of greater functional impairment.  Here, the prior VA examinations detailed difficulty in quantifying the level of impairment during a flare-up, noting the role of speculation.  The Board's remand sought input from the Veteran, to include other possible sources of evidence that would support higher ratings. Although the Veteran responded with a statement, he did not provide lay or medical evidence that would support a higher rating under the schedular criteria or the basis for referral for an extra-schedular rating (as discussed in greater detail below).  Under these facts and after review of the VA examinations of file, the Board finds that VA has made all reasonable efforts to assist the Veteran in obtaining evidence that would support the benefits sought.  In this regard, the Board is cognizant of the examiner's discussion of the role of speculation; here, the examiner discussed the reason for this and the Board directed additional development based on the findings in this report.  As noted above, however, there is no evidence after this additional assistance that would support ratings higher than those currently assigned.

Further, the evidence of record does not demonstrate knee ankylosis, recurrent subluxation or lateral instability, semilunar removal of cartilage, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum.  Therefore, the criteria of Diagnostic Codes 5256, 5259, 5262, and 5263 do not apply. 38 C.F.R. § 4.71a.

The Board notes that the June 2012 and January 2015 VA examinations report reflect that the Veteran regularly uses a right knee brace. The use of an assistive device, such as a brace, is not specifically listed in the rating criteria for evaluating lower extremity disabilities, including knee disabilities. However, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability. For instance, a brace is provided to support a part of the body that may be painful, atrophied, or deformed. The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202. The Board has fully considered the regular use of a knee brace in the Veteran's case as it relates to the symptomatology and functional independence associated with his right knee degenerative joint disease in the determination that a disability rating in excess of the combined 30 percent is not warranted.

In arriving at the above conclusions, the Board has carefully considered the lay assertions of the Veteran. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. Moreover, the Veteran is competent to report observable symptoms, such as pain. Layno v. Brown, 6 Vet. App. 465. In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for a higher disability rating for right knee degenerative joint disease for any period on appeal and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether referral for an extraschedular evaluation is warranted. The Veteran has submitted no evidence showing that his right knee disability has markedly interfered with his employment status beyond that interference contemplated by the assigned rating, and there is also no indication that this service-connected right knee disorder has necessitated frequent periods of hospitalization during the pendency of this appeal. Rather, all symptoms described above have been fully contemplated by the criteria for rating knee disabilities as outlined above. A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate. See Thun v. Peake, 22 Vet. App. 11 (2008).

Further, regarding unemployability, the Board notes that the Veteran has other disabilities in additional to the service-connected knee disability. After a careful and sympathetic review, the Board finds that the Veteran has not asserted and the evidence does not otherwise raise that the knee disability alone renders the Veteran unable to secure or maintain substantially gainful employment. Therefore, the Board finds that a claim of total disability based on individual unemployability (TDIU) is not raised. See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).

The preponderance of the evidence is against a grant of a disability rating in excess of 30 percent disabling for a right knee disability and the claim is denied.



ORDER

A combined rating in excess of 30 percent for a right knee disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


